DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claim 1 has been amended. Claim 25 has been canceled. Claims 1, 4-6, 8, 10-12, 14, 15, 17, 19, 22, 23, 26-28 and 32-34 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8, 10-12, 14, 15, 17, 19, 22, 23, 26-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588) in view Bonnin (Osteoarthritis of the Knee, 2008) and Pollice et al (J. Bone Joint Surg., 2001). 
Claim 1 has been amended to limit the scope of treatment to aseptic post-operative joint pain resulting from a joint arthroplasty, previously recited only in claim 11. This shifts the focus of the method from a general method of pain treatment in post-operative arthroplasty patients to ones limited to those with aseptic pain. 
Ghosh teaches the administration of pentosan polysulfate (PPS) for the treatment of bone marrow edema (BME) to diminish the size and treat the accompanying pain. The reference teaches that the mechanism of action is the attenuation of TNF, suggested to be the primary mediator of vascular and cellular changes giving rise to pain resulting from this and related medical conditions. See paragraph [0010]. The treatment is suggested as an alternative to NSAIDS, which can have negative effects on cartilage and bone. See paragraph [0008]. 
The reference further suggests the use of a variety of salts of PPS, including Ca, Na, and Mg. See paragraphs [0029]-[0033]. The reference suggests dosages, treatment protocols, and methods of administration, including subcutaneous, at paragraphs [0043]-[0051]. The reference exemplifies treatment of patents in the examples, including 100 mg doses and various protocols, including twice weekly. See examples. 
The reference is silent regarding administration of PPS for the treatment of aseptic post-operative pain resulting from a joint arthroplasty. 
Bonnin teaches that aseptic loosening is the main cause of implant failure. This situation presents with pain after a pain-free interval. See p 206. Pollice teaches that TNF plays a central role in the pathogenesis of this complication. The reference further suggests the administration of an agent having the ability to reduce this inflammatory agent to reduce osteolysis and the development of aseptic loosening. See p 1057. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS, including in salt form, for the treatment of aseptic, intra-articular (the location of the implant) post-operative joint pain associated with full or partial joint arthroplasty with a reasonable expectation of success. The artisan would be motivated because Ghosh teaches that this product has utility for the attenuation of TNF, an inflammatory cytokine associated with aseptic, intra-articular post-operative pain in arthroplasty. 
In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount and timing of the dosage of the PPS based on the teaching of Ghosh. The artisan would be motivated to carry out this treatment because it is known that TNF plays a central role in the pathogenesis of aseptic loosening, a painful complication of arthroplasty, and it is known that PPS has utility in the reduction of TNF.    
The dosage would be a result-effective variable with respect to the treatment of pain associated with accompanying BME and/or upregulated TNF. It would be further within the scope of the practitioner to administer the product in any suitable manner, including an SC injection. It would be further obvious to expect a reduction in the presence of BME because PPS is expressly disclosed as having this therapeutic activity.  
Applicant’s arguments filed February 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art provides not reasonable expectation of success in using PPS for treating pain unassociated with BMEL, “an entirely different condition with different causative factors and physiological pathways compared to intra-articular pain.” This is not found to be persuasive. As the art teaches, common to both these conditions is TNF as a driver in their pathology. Applicant admits that the standard pain management for this type of pain is NSAIDS and steroids, the same treatment that is, as disclosed by Ghosh, used for BMEL, not to mention many other unrelated types of painful conditions.  
Applicant further argues that PPS may modulate TNF produced by cells in the BME, by the BME cells and postulates that TNF gives rise to the pain from BME. This is not found to be persuasive. It is noted that the passage cited states that PPS “can attenuate the local production of [TNF].” (emphasis added) The examiner maintains that a fair reading of the passage is that PPS has the ability to attenuate the local production of TNF.
Applicant further argues that the use of Ghosh is limited to the treatment of BME. This is not found to be persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that none of the prior art documents describe any potential for treating intra-articular pain arising from joint arthroplasty. This is not found to be persuasive. The claims have been amended to require the treatment of aseptic post-operative joint pain. However, Applicant fails to address the references – Bonnin and Pollice – cited previously specifically to address the treatment of aseptic pain and the connection of TNF to this type of pain.  
Applicant further cites purported unexpected results regarding the treatment of a patient for BMELs in one knee resulted in pain relief in the other knee wherein the patient suffered from aseptic post-operative pain resulting from arthroplasty. This is not found to be persuasive. Applicant is reminded of the burden of explaining why the result is unexpected and how the result seen in one, single patient is a result that is indicative of statistical and practical significance, as well as a result that is commensurate with the scope of the claims. 


 Claim 12, 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588) and in view of Bonnin (Osteoarthritis of the Knee, 2008) and Pollice et al (J. Bone Joint Surg., 2001) as applied to claims 1, 4-6, 8, 10, 11, 17, 19, 22, 23, 26-28 and 34 above, and further in view of Gandhi et al (The Knee, 2013) and Jacobs et al (J. Arthroplasty, 2016). 
Ghosh, Bonnin and Pollice teach as set forth above. The references are silent regarding the treatment of a patient also suffering from osteoarthritis in another joint, such as another knee joint. 
It is known that those suffering from osteoarthritis (OA) also having BME have significantly more pain and are more likely to require an arthroplasty, such as a partial or total knee replacement. See Jacobs at p 491, 1st paragraph. 
Gandhi teaches the inflammatory cytokines, such as TNF, are found in higher concentration in TKA patients with persistent pain. See section 5. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to treat any patient having aseptic, intra-articular (the location of the implant) post-operative joint pain associated with full or partial joint arthroplasty. In doing so, any other pain such as that associated with osteoarthritis would inherently be treated. Furthermore, it would be obvious to select such a patient with OA with associated BME with a reasonable expectation of success because the attenuation of the inflammatory cytokine, TNF 
Applicant objects to Gandhi because the reference mentions other inflammatory agents and hypotheses regarding risks of postoperative pain. This is not found to be persuasive. The examiner maintains that the reference suggests a role for TNF in persistent post-arthroplasty pain.  
Applicant further objects to the combination of references and asks “If TNF has not been suggested to have any role in the cited art in causing post-operative pain then why would a person of ordinary skill in the art expect a treatment which attenuates TNF levels to resolve intra-articular pain resulting from a joint arthroplasty?” This is not found to be persuasive. The examiner maintains that the art of record, not least of which, Pollice (not addressed by Applicant) makes a clear connection between the attenuation of TNF and post-operative pain.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588) and Gandhi et al (The Knee, 2013) in view of Bonnin (Osteoarthritis of the Knee, 2008) and Pollice et al (J. Bone Joint Surg., 2001) as applied to claims 1, 4-6, 8, 10, 11, 17, 19, 22, 23, 25-28 and 34 above, and further in view of Hjermstad et al (J. Pain Symp. Mgmt., 2011).
Ghosh, Jacobs and Gandhi teach as set forth above. The references are silent regarding the assessment of pain using the numerical rating scale. 
Hjermstad discloses rating scales for the assessment of pain intensity, including the numerical rating scale. See abstract. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS, including in salt form, for the treatment of aseptic, post-operative joint pain associated with full or partial joint arthroplasty with a reasonable expectation of success as set forth above. It would be further obvious to assess a patient’s pain on any routine manner, such as the numerical rating scale, and reasonably expect a reduction of pain in view of the foregoing.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (WO 2012/103588) and Gandhi et al (The Knee, 2013) in view of Bonnin (Osteoarthritis of the Knee, 2008) and Pollice et al (J. Bone Joint Surg., 2001) as applied to claims 1, 4-6, 8, 10-12, 14, 15, 17, 19, 22, 23, 26-28 and 34 above, and further in view of Elmesiry et al (J. Arthritis, 2016) and Briggs et al (J. Bone Joint Surg., 2006).
Ghosh, Jacobs and Gandhi teach as set forth above. The references are silent regarding the treatment of an additional arthritic condition or assessment using the Lysholm Knee Score. 
Elmesiry teaches that PPS has utility for the treatment of osteoarthritis. See Introduction at p 1. The Lysholm Knee score is a well-known measure of outcomes in knee surgery. See Briggs.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer PPS for the treatment of an additional arthritic condition in a patient having undergone knee arthroplasty, such as the arthritis in the other knee, with a reasonable expectation of success. The artisan would be motivated to undertake this treatment because it is known in the art that PPS is a suitable therapeutic agent for the treatment of osteoarthritis. It would be further obvious to expect a decrease in pain as determined by any suitable measure, such as the Lysholm Knee Score.

Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623